Title: To John Adams from Jacobus Nolet, 19 April 1782
From: Nolet, Jacobus
To: Adams, John



Monsieúr
Schiedam Ce 19 Avril 1782

Le corps des Negotiants de cette Ville, Soúhaitant Joindre leúrs Acclamations a ceúx de toúte la Nation, au Sujet de L’independance des Etats unis de L’Ameriqúe Septentrionale, públiqúement reconnúe par nos Augúste Soúverains, m’a Chargé de m’informer aúpres de Votre Excellence dú Joúr, de l’heúre, et dú lieú, qú’il lúi Conviendra d’accorder aúdience a Six depútés dú dit Corps de nos Negotiants, Chargés d’Exprimer en leúr nom, les Vifs Sentiments de Joïe et de Satisfaction Sincere, qu’ils ressentent de cet heùreux Evenement, Comme aússy de L’avantage de poùvoir Voús presenter leurs Respects en qúalité de Ministre des dits Etats!
Voús Comblerez les Voeúx et les Esperances de nos Negotiants, Si Voús daignez accorder a leúrs Deputés L’honneúr de S’entretenir quelqúes Instants avec Votre Excellence, Súr les Interêts dú Commerce de Notre Ville!
Oserois Je me promettre Monsieur! qùe Voús daignerez condescendre a nos desirs!
Une Reponce favorable de Votre Part noús honorera Infinement Dans cette flatteuse attente, et en Implorant Súr Votre Personne et qúalites respectables la Protection dú Toút Puissant, J’ai l’honneúr d’Etre avec les Sentiments de la plús haúte Estime, et dú Respect le plús profond Monsieúr! Votre tres Húmb: & Tres Obeissant Serviteúr

Jacobs: Nolet

